DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to: Applicant’s Remarks filed on March 30th, 2022
This action is made Final.
Claims 1-22 are pending claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, et al., US PG PUB# 2012/0246024 A1 (hereinafter Thomas) in view of Stachowski, US PG PUB# 2018/0060980 A1 (hereinafter Stachowski).
As for independent claim 1:
Track buyer: 2019/0304039
Thomas shows a computer-implemented method comprising: 
providing a computer system including at least one processor coupled to at least one non-transitorily stored real estate database; providing at least one non-transitory computer-readable storage medium in data communication with the at least one processor, the at least one non-transitory computer-readable storage medium including program logic that when executed by the at least one processor, causes the computer system to access or exchange data with the real estate database comprising open house data related to at least one property intended to be marketed through an open house event (Thomas shows a computer communicating with a plurality of databases along with open house data in 0029, 0032, 0052 and 0059); 
providing an application programming interface in data communication with the at least one processor and the at least one non-transitory computer-readable storage medium, and executing at least a portion of the program logic by the application programming interface to upload and/or download the real estate database (0032, see application programming interface along with communication with database in 0028-0031, 0033); 
creating a user interface to a source of client data, the user interface configured to read and transfer client data under control of a user via the application programming interface to a user display; providing a digital gateway coupled to the application programming interface and enabling by the at least one processor a distributed access to 3rd party real estate information of at least one property (0016, 0018, 0032-0033, see interface and transferring data); 
While Thomas shows a system that display real estate data, Thomas does not specifically show executing an event engine by at least a portion of the program logic executable by the at least one processor to manage at least one of the open house events of the at least one property including scheduling of a date and time of the at least one open house event and the scheduling of attendance of at least one prospective buyer;  executing a statistics engine by at least a portion of the program logic executable by the at least one processor to record open house real estate data including attribute data of the at least one prospective buyer prior to and/or during the at least one open house event. In the same field of endeavor Stachowski teaches executing an event engine by at least a portion of the program logic executable by the at least one processor to manage at least one of the open house events of the at least one property including scheduling of a date and time of the at least one open house event and the scheduling of attendance of at least one prospective buyer;  executing a statistics engine by at least a portion of the program logic executable by the at least one processor to record open house real estate data including attribute data of the at least one prospective buyer prior to and/or during the at least one open house event in 0016, 0022, 0023, 0044. Both Thomas and Stachowski teach displaying real estate data and open house data. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Thomas to incorporate the teaching of Stachowski, thus allow scheduling of open house viewings to the user (Stachowski, 0022-0023).
As for dependent claim 2:Thomas – Stachowski suggests the computer-implemented method of claim 1, wherein the attribute data comprises a position, movement, or behavior of the at least one prospective buyer during an open house event (see Paras 0020 and 0021. In the cited section, Stachowski teaches position and movement of a prospective buyer during a home tour open house times. Also see Figure 4).As for dependent claim 3:Thomas – Stachowski suggests the computer-implemented method of claim 2, wherein the position, movement, or behavior of the at least one prospective buyer is received from at least one sensor coupled to the computer system (see user position in 0010, 0021, Stachowski).As for dependent claim 4:Thomas – Stachowski suggests the computer-implemented method of claim 3, wherein the at least one sensor is coupled to the at least one prospective buyer and provides at least geo-location information to the computer system (see user position in 0010 -0011, 0021 Stachowski).As for dependent claim 5:Thomas – Stachowski suggests the computer-implemented method of claim 3, wherein the at least one sensor provides information to the computer system as the open house real estate data enabling automatic check-in of the at least one prospective buyer (Stachowski, 0070, user device communicate with the sensor).As for dependent claim 6:Thomas – Stachowski suggests the computer-implemented method of claim 3, wherein the at least one sensor comprises a camera (Thomas, 0019 and Stachowski, 0070).As for dependent claim 7:Thomas – Stachowski suggests the computer-implemented method of claim 3, wherein the at least one sensor is carried or worn by the at least one prospective buyer (Thomas, 0019 and Stachowski, 0070).As for dependent claim 8:Thomas – Stachowski suggests the computer-implemented method of claim 3, wherein the at least one sensor is positioned in the at least one property (Stachowski, 0070, user device communicate with the lock).As for dependent claim 9:Thomas – Stachowski suggests the computer-implemented method of claim 3, wherein at least some of the open house data comprises sensor data from the at least one sensor, the sensor data including at least one of an image or video of the at least one prospective buyer, at least one body or physical appearance image of the at least one prospective buyer, at least one object worn or carried by the at least one prospective buyer, at least one gesture of the at least one prospective buyer, and/or at least one portion of an environment data surrounding the at least one prospective buyer (Stachowski shows detecting proximity of a device relative to the other sensor in 0011).As for dependent claim 10:Thomas – Stachowski suggests the computer-implemented method of claim 1, wherein the attribute data comprises preference data received by the statistics engine from a prospective buyer prior to, during, and/or after an open house event (Stachowski, see prequalifying and loan request in 0012, 0013, 0016).As for dependent claim 11:Thomas – Stachowski suggests the computer-implemented method of claim 10, wherein the preference data includes at least one of size of the at least one property, a number and/or size of bedrooms in the at least one property, a number and/or size of bathrooms in the at least one property, a type of finish, a type of landscaping, a type of neighborhood, location, a price, a price range, and feedback on the at least one property by the at least one prospective buyer (Stachowski, 0044).As for dependent claim 12:Thomas – Stachowski suggests the computer-implemented method of claim 11, wherein the feedback comprises at least one rating selected by the at least one prospective buyer from a display on the user display (Stachowski, see feedback in 0080-0081).As for dependent claim 13:Thomas – Stachowski suggests the computer-implemented method of claim 12, wherein the display on the user display includes at least one rating influence selectable by the at least one prospective buyer, the at least one rating influence including at least one of a floorplan, size of bedrooms, size of bathrooms, kitchen, finishes, landscaping, neighborhood, and price (Stachowski, see feedback in 0080-0081).As for dependent claim 14:Thomas – Stachowski suggests the computer-implemented method of claim 1, wherein the at least one open house event includes a display on the user display of exclusively open house data (Stachowski, 0016, 0021-0023).As for dependent claim 15:Thomas – Stachowski suggests the computer-implemented method of claim 14, wherein the open house data is displayed on a map on the user display and is filterable for display on the map by at least one of a type of property selected from a group of houses, condominiums, townhomes, and manufactured homes, and size of the at least one property, a number and/or size of bedrooms in the at least one property, a number and/or size of bathrooms in the at least one property, a type of finish in the at least one property, a type of landscaping at the at least one property, a type of neighborhood, a location of the at least one property, a sales status of the at least one property, and a price or price range of the at least one property  (Stachowski, 0016, 0022, 0023, 0044, shows property type and features).As for dependent claim 16:Thomas – Stachowski suggests the computer-implemented method of claim 12, wherein the at least one open house event includes generating a display on the user display comprising at least one of check-in data of at least one prospective buyer, and rating data from the at least one prospective buyer, a guest list including at the at least one prospective buyer, and an event chat window related to the at least one property of the at least one open house event (Stachowski, see communication and chatting in 0011). As for independent claim 17:Thomas shows a realty marketing system comprising: 
a computer system including at least one processor coupled to a digital gateway coupled to provide distributed access to non-transitorily stored real estate information relating to at least one property; at least one non-transitory computer-readable storage medium in data communication with the at least one processor, the at least one non-transitory computer-readable storage medium configured for accessing or exchanging data with a real estate database; an application programming interface in data communication with the at least one processor and the at least one non-transitory computer-readable storage medium, the application programming interface including program logic executable by the at least one processor for uploading, downloading, and/or enabling access of data from the real estate database related to at least one property intended to be marketed as an open house; an interface to a source of client data or records, the interface configured to read and transfer client data under control of a user via the application programming interface to a user display (Thomas shows a computer communicating with a plurality of databases in 0029, 0032, 0052 and 0059. Also see 0032, see application programming interface along with communication with database in 0028-0031, 0033, 0016, 0018, 0032-0033, see interface and transferring data); 
While Thomas shows a system that display real estate data, Thomas does not specifically show an event engine including logic executable by the at least one processor to manage at least one open house event of the at least one property including scheduling of a date and time of the at least one open house event and the scheduling attendance of at least one prospective buyer; a statistics engine including logic executable by the at least one processor to record attribute data of the at least one prospective buyer prior to and/or during the at least one open house event. In the same field of endeavor Stachowski teaches an event engine including logic executable by the at least one processor to manage at least one open house event of the at least one property including scheduling of a date and time of the at least one open house event and the scheduling attendance of at least one prospective buyer; a statistics engine including logic executable by the at least one processor to record attribute data of the at least one prospective buyer prior to and/or during the at least one open house event in 0016, 0022, 0023, 0044. Both Thomas and Stachowski teach displaying real estate data and open house data. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Thomas to incorporate the teaching of Stachowski, thus allow scheduling of open house viewings to the user (Stachowski, 0022-0023).
As for dependent claim 18:Thomas – Stachowski suggests the realty marketing system of claim 17, wherein the attribute data comprises preference data received by the statistics engine of the at least one prospective buyer prior to, during, and/or after open house event (Thomas, see receiving data from the prospective buyer in 0080-0081).As for dependent claim 19:Thomas – Stachowski suggests the realty marketing system of claim 17, wherein the preference data includes at least one of size of the at least one property, a number and/or size of bedrooms in the at least one property, a number and/or size of bathrooms in the at least one property, a type of finish, a type of landscaping, a type of neighborhood and/or location, and a price or price range (Stachowski, 0044).As for dependent claim 20:Thomas – Stachowski suggests the realty marketing system of claim 17, wherein the preference data includes at least one of feedback on the at least one property by the at least one prospective buyer, and wherein the feedback comprises at least one rating selected by the at least one prospective buyer from a display on the user display, and a rating influence selectable by the at least one prospective buyer, the at least one rating influence including at least one of a floorplan, size of bedrooms, size of bathrooms, kitchen, finishes, landscaping, neighborhood, and price (Stachowski, 0044).As for dependent claim 21:Thomas – Stachowski suggests the computer-implemented method of claim 1, wherein the scheduling of attendance of at least one prospective buyer is based on receipt of a response from the at least one prospective buyer from an invitation sent by a listing agent of the at least one property of the at least one open house event (Stachowski, 0016, 0022, 0023).As for dependent claim 22:Thomas – Stachowski suggests the realty marketing system of claim 17, wherein the scheduling of attendance of at least one prospective buyer is based on receipt of a response from the at least one prospective buyer from an invitation sent by a listing agent of the at least one property of the at least one open house event (Stachowski, 0016, 0022, 0023).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Response to Arguments
Applicant's arguments filed March 13th, 2022 have been fully considered but they are not persuasive. The Office refers applicants to MPEP 2123 and the last Office Action mailed on 09/30/2021 Pg. 9, where the Office Action states the entire reference is cited and specific cited sections of the reference are not limiting in any way. Any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
During patent examination, the pending claims must be 'given the broadest reasonable interpretation consistent with the specification.' Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
Reference is made to MPEP 2144.01 - Implicit Disclosure
"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
As for 35 USC 103 rejection:
As for dependent claim 2:
Applicants assert Claim 2 limits the scope of claim 1 such that the attribute data recited in claim 1 must comprise a position, movement, or behavior of the at least one prospective buyer during an open
house event. Therefore, for the prior art to read on the claim, there must be a disclosure of the
recited data collection taking place during an open house. Respectfully, neither Thomas nor
Stachowski discloses these limitations (Applicant’s Remarks, Pgs. 7-8) and As shown above, the benefits of Applicant’s system include being able to analyze attribute data gathered during an open house event is an improvement over the prior art system as it can provide the system with information regarding which rooms were visited by the buyer, and how long they were in one or more rooms and/or the home. Again, the prior art does not disclose nor render obvious the limitations of claim 2. Therefore, the allowance of claim 2 is respectfully requested (Applicant’s Remarks, Pgs. 8-9).
The Office respectfully disagrees.
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., during an open house event provide the system with information regarding which rooms were visited by the buyer, and how long they were in one or more rooms and/or the home (Applicant’s Remarks, Pg. 8) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Office suggests amending claim 2 and independent claims to includes features above to move the case forward.

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As shown in the previous Office Action mailed on September 30th, 2021 and above, the combined teachings of Thomas and Stachowski teaches all the limitations in dependent claim 2 including: wherein the attribute data comprises a position, movement, or behavior of the at least one prospective buyer during an open house event. Stachowski suggests and teaches the computer-implemented method of claim 1, wherein the attribute data comprises a position, movement, or behavior of the at least one prospective buyer during an open house event in Paras 0020 and 0021. In the cited section, Stachowski teaches position and movement of a prospective buyer during a home tour open house times. See Figure 4. It would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify Thomas to incorporate the teaching of Stachowski, thus provide the position and time to the prospective buyer during the open house (see Stachowski, 0024 and Figure 4). Dependent claim 2 is not condition for an allowance at this time.
As for dependent claim 14:
	Applicants asserts Applicant respectfully submits nothing in the cited passages can reasonably be interpreted as a display on the user display of exclusively open house data. The benefits of this claimed feature are disclosed in Applicant’s paragraph 0067:
[0067] The various embodiments described herein include one or more enabling features
for real estate agents. In some embodiments, these features can be specific to real estate agents, 
and in other embodiments, the features are not specific to real estate agents. In some embodiments of the invention, the real estate system, server and method can provide a website dedicated exclusively to advertising and promoting a real estate agent's open houses. In some
embodiments, the site can be dedicated exclusively to their branding, and that of their chosen open house real estate agent. In some embodiments of the invention, the real estate system, server and method can enable real estate agents to be advertised exclusively with their own branding on their open houses where no competing real estate agents represented.
The Office respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The benefits of this claimed feature are disclosed in Applicant’s paragraph 0067 (Applicant’s Remarks, Pg. 10): the real estate system, server and method can provide a website dedicated exclusively to advertising and promoting a real estate agent's open houses. In some embodiments, the site can be dedicated exclusively to their branding, and that of their chosen open house real estate agent. In some embodiments of the invention, the real estate system, server and method can enable real estate agents to be advertised exclusively with their own branding on their open houses where no competing real estate agents represented) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The Office suggests amending claim 14 and independent claims to includes features above to move the case forward.
As shown in the previous Office Action mailed on September 30th, 2021 and above, the combined teachings of Thomas and Stachowski teaches all the limitations in dependent claim 14 including: computer-implemented method of claim 1, wherein the at least one open house event includes a display on the user display of exclusively open house data. Stachowski suggests the computer-implemented method of claim 1, wherein the at least one open house event includes a display on the user display of exclusively open house data in Paras 0016, 0021-0023. In the cited section, Stachowski teaches displaying an interface to the user showing open house events, see Figure 4. Dependent claim 14 is not condition for an allowance at this time.

Although all claims are rejected in the instant office action as noted above, Applicant’s attention is directed to disclosed information appearing in the specification at paragraphs [0064, 0065, and 0067]. Applicants listed features in the cited paragraphs as mentioned also in Applicant’s Remarks (Pgs. 8-10) filed on 03/30/2022. In the interest of expediting the prosecution toward allowance, amending the subject matter therein into independent claims 1 and 17 would likely distinguish over the prior art of record as applied in the instant rejection of the claims. Applicant is advised to consider amendment of this matter in response to this office action to advance prosecution of the application.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175